         Case 1:17-cv-06028-LTS-KNF Document 44 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JIN YUE YOU, as Administrator of the                                  :
ESTATE OF KA CHOR YAU, Decedent,                                      :
                                                                      :
                              Plaintiff,                              :
                                                                      :
                    -against-                                         :            ORDER
                                                                      :     17 CV 6028 (LTS) (KNF)
PEDRO TEIXEIRA, INC. and MAYKEL                                       :
FELIZ-TEJEDA,                                                         :
                                                                      :
                              Defendants.                             :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         IT IS HEREBY ORDERED that the settlement conference scheduled previously in the

above-captioned action for July 7, 2020, shall be held on July 14, 2020, at 10:30 a.m. The conference

shall be held by telephone. The parties are directed to call (888) 557-8511 and, thereafter, enter

access code 4862532. The parties are also directed to review and comply with the undersigned’s

Procedures Applicable to Cases Referred for Settlement, which may be found on the Court’s website.

As set forth in the procedures, no later than 3 days before the conference the parties must provide

Judge Fox: (1) a pre-conference letter; and (2) a completed attendance form. These submissions shall

be made via e-mail to laura_midwood@nysd.uscourts.gov.

         Additionally, at least seven days prior to the settlement conference, the parties must confer to

engage in good-faith settlement negotiations. Should the parties resolve the litigation prior to the

conference date, they must notify the undersigned, in writing.

Dated: New York, New York                                           SO ORDERED:
       June 8, 2020
